WIGGINTON, Judge.
Sheets appeals the commission’s confirmation of his presumptive parole release date during his biennial review. We affirm.
The biennial review may not be used by Sheets to litigate issues that could have been raised during the initial establishment of his PPRD. Gatto v. Florida Parole and Probation Commission, 415 So.2d 869 (Fla. 1st DCA 1982).
There was no ex post facto violation. Lopez v. Florida Parole and Probation Commission, 410 So.2d 1354 (Fla. 1st DCA 1982).
SHAW and JOANOS, JJ., concur.